Citation Nr: 0916243	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  03-12 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include a disability of the lumbar, thoracic and/or 
cervical spine.  

2.  Entitlement to service connection for tingling of the 
arms and hands (also claimed as frostbite of the hands and 
feet).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

Of record is a DD 214 showing that the Veteran had over 8 
years, 5 months, active duty service ending in October 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in November 2004 and November 2006 for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims were remanded in November 2006 because the VA 
examination conducted in August 2005 was inadequate in that 
the examiner's only basis for his opinion was the testimony 
provided from the Veteran.  The Board remanded the claims so 
that the RO could schedule the Veteran for another 
examination (by someone other than the August 2005 examiner, 
Dr. C.G. Tabor), for the purpose of determining the nature, 
extent, and etiology of any current back disability and any 
current disability manifested by tingling of the arms and 
hands.  

In response to the Board's Remand, the RO duly scheduled the 
Veteran for a VA examination to take place in October 2008.  
The record reflects that the Veteran failed to report for the 
examination.  However, in a March 2009 letter to AMC, the 
Veteran stated that both he and his wife had digestive 
problems on the date of the scheduled examination and were 
unable to make the two hour trip to the examiner's office.  
He also explained that he called two phone numbers listed on 
the correspondence that informed him of the examination.  
Upon calling the first number, there was no answer.  He 
stated that when he called the second number, he left a 
message.  

The Board is reluctant to remand these claims for the third 
time; however, the Veteran's representative has argued that 
an additional remand is required in order for the VA to 
fulfill its duty to assist the Veteran.  As it appears that 
the Veteran has shown good cause for his failure to report 
for the examination, and in view of the representative's 
request for another examination, the Board believes that VA's 
duty to assist the Veteran requires such action.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded 
appropriate VA examination(s) (by an 
examiner other than Dr. C.G. Tabor), for 
the purpose of determining the nature, 
extent, and etiology of any current back 
disability (lumbar, thoracic and/or 
cervical spine) and any current 
disability manifested by tingling of the 
arms and hands.  It is imperative that 
the claims file be made available to the 
examiner(s) for review in connection with 
the examination.  Following a review of 
the relevant medical evidence in the 
claims file, to include the service 
medical records, the appropriate examiner 
should provide an opinion as to whether 
it is at least as likely as not (a 50 
percent or more probability) that any 
current back disability and any current 
disability manifested by tingling of the 
arms and hands are causally linked to any 
incident of service.  The clinician is 
also requested to provide a rationale for 
any opinion expressed and to cite to any 
in-service documentation relied upon.          

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the Veteran's claims 
for service connection for a back 
disability and for disability manifested 
by tingling of the arms and hands, with 
consideration of all evidence in the 
claims file.  If the benefit remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


